Case 1:18-cv-11092-PGG Document17 Filed 12/04/18 Page1of1

MANCHANDA LAW OFFICE PLLC
30 WALL STREET, 8TH FLOOR
NEW YORK, NEW YORK 10005
TEL: (212) 968-8600.
FAX: (212) 968-8601
INFO@MANCHANDA-LAW.COM
| WWW.MANCHANDA-LAW.COM

December 4, 2018

VIA ECF AND US MAIL

Hon Paul G. Gardephe
US District Judge

40 Foley Square

New York, NY 10601

RE: MANCHANDA v MATTIES et al, 18-CV-11092-PGG
Dear Judge Gardephe:

In response to the USDOJ/FBI Attorney Danielle Judith Levine’s
incendiary and insulting letter dated December 3, 2018:

(1) Plaintiff is not a “serial litigant,” but rather a “serial
defender” who has been harassed, sued, threatened, extorted,
blackmailed, stalked, hacked, wiretapped and otherwise targeted by
some or all of the named defendants relentlessly for the past 10
plus years - this must now stop;

(2) CT US District Judge Judge Vanessa Bryant may have threatened
Plaintiff with sanctions based on his federal lawsuit against New
Haven CT Superior Court Judge Jane Emons and others, but this court
should take notice that Judge Jane Emons was later thrown off the
bench by the entire Connecticut State Legislature for abusing her
power on the bench, consistent with Plaintiff’s allegations against
her thereon - and Kate Bose allegedly has an outstanding arrest
warrant for her continued stalking/harassment of Plaintiff over the
past 5S years, plus her lying to have Plaintiff falsely arrested
(Plaintiff would also like to remind this court that his other
lawsuit against Google also possibly resulted in 17 US Attorneys
General and the entire European Union sanctioning Google for the
same exact underlying causes of action that he alleged thereon) ;

(3) Plaintiff consents to defendants’ request for an extension of
time to file any and all answers to his complaint for the sole
purpose of exploring any and all settlements thereon, without the
necessity of further litigation.

Respectfully submitted,

SianACE [Ge Ea

Rahul Manchanda, Esq.

 
